This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Ambronsio W. SUAREZ
                   Fireman Recruit (E-1), U.S. Navy
                             Appellant

                             No. 202200075

                        _________________________

                           Decided: 15 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judge:
                   Jonathan T. Stephens (arraignment)
                         Angela J. Tang (trial)

 Sentence adjudged 2 December 2021 by a general court-martial con-
 vened at Naval Station Great Lakes, Illinois, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement for
 21 months, forfeiture of all pay and allowances, and a bad-conduct dis-
 charge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                 United States v. Suarez, NMCCA No. 202200075
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2